Citation Nr: 0809488	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-13 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to assistance in acquiring specially adapted 
housing or a home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from August 1955 to July 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision, in 
which the RO denied entitlement to specially adapted housing 
and a home adaptation grant.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities do not 
result in the loss of use of both lower extremities, the loss 
of use of a lower and a upper extremity, or the loss of use 
of a lower extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.

2.  The veteran is not blind, and does not have permanent 
impairment of vision of both eyes, ankylosis of one or both 
knees or one or both hips, or loss of use of either hand or 
either foot as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for specially adapted housing assistance or a 
special home adaptation grant are not met.  38 U.S.C.A. §§ 
2101, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.809 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a September 2003 pre-rating letter, the RO 
provided notice to the veteran regarding the information and 
evidence needed to substantiate a claim for specially adapted 
housing and a special home adaptation grant, the information 
and evidence that must be submitted by the veteran, and the 
information and evidence that will be obtained by VA.  This 
letter also notified the veteran that he should give VA 
enough information about any relevant evidence so that VA 
could request records for him; however, if the holder of the 
records declined to give VA the records or charged a fee to 
provide them, then it would be the veteran's responsibility 
to make sure that VA received any evidence not in the 
possession of a Federal department or agency that was 
relevant to the claim(s).  This letter did not inform the 
veteran of the five elements of a service connection claim; 
however, the veteran has not been prejudiced by such.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Specifically, none 
of the five elements in a service connection claim is 
relevant to the veteran's claim for specially adapted housing 
or a special home adaptation grant.  

Thus, for all intents and purposes, all notice requirements 
were met, and to the extent that they were not, the appellant 
has not been prejudiced.  Further, the March 2005 statement 
of the case (SOC) reflects the RO's readjudication of the 
claim after providing the veteran with notice and with VA 
examinations in May 2004.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 536 (2006); see 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in an SOC or 
supplemental SOC is sufficient to cure a timing defect).  
Thus, all notice requirements were met.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's VA treatment records, examination reports, and 
various statements made by the veteran and his 
representative, on his behalf.  

In summary, the pertinent provisions of the VCAA have been 
satisfied.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007).  

II.  Analysis

The veteran asserts he is entitled to specially adapted 
housing or special home adaptation grant due to his service-
connected neck and back disabilities and nonservice-connected 
heart disease and knee problems.  He argues that both he and 
his wife are handicapped and that they need a ranch-style 
home all on one floor, as neither the bedrooms nor the toilet 
facilities are on the first floor of their cottage.

In a September 2005 statement, the veteran's representative 
noted that a VA May 2004 neurological examiner noted that 
there was a possibility of some chronic lumbosacral 
radiculopathy and that a VA May 2004 orthopedic examiner 
noted that the veteran was unstable on his feet and required 
the use of crutches and assistance from his wife with 
dressing because he has collapsed during this process.  
Therefore, the representative maintains that the veteran's 
history of treatment and VA examination reports show that he 
clearly meets  the criteria for the benefits sought.

Specially adapted housing is available to a veteran who is 
entitled to compensation for permanent and total disability 
due to: (1) loss, or loss of use, of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or (2) blindness in both 
eyes, having only light perception, plus the anatomical loss 
or loss of use of one lower extremity; or (3) loss or loss of 
use of one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) loss or loss 
of use of one lower extremity together with the loss of use 
of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  The 
disability must have been incurred or aggravated as the 
result of active military, naval or air service after April 
20, 1898.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 
3.809(a) and (b) (2007).

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  In order to establish 
entitlement to a certificate of eligibility for a special 
home adaptation grant, it must be shown that the veteran is 
not entitled to a certificate of eligibility for assistance 
in acquiring specially adapted housing under 38 C.F.R. 
§ 3.809, and that he is entitled to compensation for 
permanent and total service-connected disability which (1) is 
due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of 
both hands.  38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 
3.809a (2007).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  38 C.F.R. §§ 3.350(a)(2) and 4.63 
(2007).  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.

By way of background, the veteran is service connected for 
lumbosacral strain, rated as 40 percent disabling, and 
degenerative joint disease of the cervical spine, rated as 30 
percent disabling; for a combined disability rating of 60 
percent.  He has been in receipt of a total disability rating 
based on individual unemployability due to service-connected 
neck and low back disabilities (TDIU) since September 24, 
1999.  Additionally, the Board notes that the Social Security 
Administration found the veteran disabled as of January 11, 
1995, due to cancer of the colon and chronic ischemic heart 
disease with angina, both nonservice-connected disabilities.  

The RO had the veteran examined to determine if his service-
connected disabilities met the qualifications for specially 
adapted housing or special home adaptation grant.  During a 
May 2004 VA neurologic examination, the veteran complained of 
continuous neck and low back pain, decreased range of neck 
motion and neck stiffness, muscle spasm in the low back, 
difficulty bending over, and extreme difficulty walking, 
along with left hip pain.  On examination, the veteran used a 
wheelchair or walked in a stiff manner with Canadian 
crutches.  He refused to sit up straight without being 
supported by both arms because "[his] back is weak."  The 
veteran showed decreased range of neck motions.  However, 
motor examination revealed normal muscle bulk and tone in all 
muscle groups.  The examiner noted that strength testing was 
extremely difficult secondary to decreased cooperation and 
effort, but with repeated testing and with different 
maneuvers the examiner stated that it was safe to assume that 
the veteran's strength was 5/5 in all muscle groups.  Deep 
tendon reflexes were 1- throughout the upper and lower 
extremities and ankle jerk was absent, bilaterally.  Sensory 
examination was intact to pinprick and light touch.  

The examiner reviewed radiological and nerve conduction 
studies, including a July 2002 magnetic resonance imaging 
(MRI) of the lumbosacral spine and an October 2002 EMG 
report.  The examiner diagnosed the veteran with chronic neck 
and lumbosacral strain with chronic severe pain syndrome and 
MRI evidence of chronic cervical and lumbosacral degenerative 
joint disease and degenerative disk disease.  The examiner 
added that the veteran's neck and low back pain are likely 
musculoskeletal in origin.  Even though a possibility exists 
for the veteran having some chronic radiculopathy, it is not 
a debilitating problem by itself, as it does not compromise 
his muscle strength.  The symptom, which according to the 
veteran, limits his ambulation and functional state, is the 
chronic pain, which is a subjective symptom.  The examiner 
concluded that the severity of the pain and its limiting 
influence on the veteran's functional status cannot be 
assessed objectively.  

During a VA orthopedic examination later the same month, the 
veteran complained of low back pain and reported that over 
the years he has experienced back spasms and weakness, such 
that he has had collapse, including several falls.  He also 
stated that he experiences left sciatic pain and some 
numbness in the groin area.  Because of his weakness, the 
veteran reported that he must have some assistance in walking 
including Lofstrand crutches and going from furniture to 
furniture in walking around the house.  He also complained of 
neck and hip pain, with a history of restrictive movements.  
The veteran stated that he could not go upstairs without 
assistance and had difficulty with activities of daily 
living, including taking a shower, which he must do sitting 
down.  

On examination, straight-leg raising was positive at 40 
degrees on the right and at 60 degrees on the left.  Deep 
tendon reflexes were absent at both ankles and the right 
knee, but he had a slight knee jerk reaction on the left 
knee.  He showed marked weakness of the toe extensors and 
flexors in that they were weak against light resistance.  
Dorsiflexion and plantar flexion of both ankles were weak 
against light resistance.  He could twist his back 20 degrees 
to the right and 15 degrees to the left; but he would not go 
further.  The examiner could not determine whether this was 
due to pain or weakness.  Side bending was to 28 degrees to 
the right and 30 degrees to the left.  He could flex his back 
to 20 degrees and extend the back to 10 degrees, apparently 
stiff, but not with great pain.  The veteran could twist his 
head to 35 degrees, bilaterally.  He could extend his neck to 
40 degrees and flex his neck to only 20 degrees.  The veteran 
could tilt his head to 25 degrees to the right and to 10 
degrees to the left.  

The examiner noted that contemporaneous x-rays of the 
lumbosacral spine revealed degenerative changes at L4 and L5-
S1 with sclerosis of the facet joints, while x-rays of the 
neck showed marked degenerative changes in the bodies of the 
cervical spine.  Review of the claims file reflected the same 
picture of pain and weakness noted in previous examinations 
with marked instability and weakness.  Previous MRIs showed 
some degenerative disc disease with a minimal notation of 
encroachment in foramina.  It was noted that the veteran was 
unstable on his feet and required the use of crutches for 
ambulation and assistance in dressing by his wife.  Although 
the musculoskeletal picture reflected some changes, the 
degenerative changes of the cervical joints and the lower 
lumbar joints while they may be symptomatic, were not usually 
severe enough to cause the instability and weakness of the 
upper extremities, but were possibly the cause of the 
restriction in range of motion of the cervical spine and the 
lumbosacral spine.  

The examiner diagnosed the veteran with severe degenerative 
joint for the cervical spine, degenerative joint disease of 
the lumbosacral spine with sclerosis of the facet joints, and 
degenerative disc disease of the spine with encroachment of 
the neuroforamen.  The examiner concluded that the severity 
of the veteran's symptoms was unusual and should be 
considered in comparison with the neurological results.  He 
also found that the weakness and instability noted on 
examination were unusual in degenerative joint disease of the 
cervical and lumbar spine but there was also some evidence of 
degenerative disc disease, which might be the main cause of 
the findings of weakness, instability, incoordination, etc.

On November 8, 2004, the veteran was seen in the emergency 
room and admitted to the VA hospital for complaints of severe 
back pain that radiated to the right leg, which he stated was 
sciatica.  He reported that he had fallen and hurt his right 
elbow and knee but did not believe it related to his new back 
pain.  The veteran also stated that he had a history of two 
to three falls per year but that he had not noted any recent 
changes in sensation in his extremities, dizziness, or 
syncope.  On examination, there was no lower extremity edema 
and his lower extremities were cool with normal pulses 
throughout.  There was a right knee contusion but no 
swelling.  Neurologic examination revealed no focal deficits; 
nervous system was intact grossly.  The examination was 
limited by pain but the veteran seemed to have 3+ strength in 
the lower extremities for flexion, extension, foot 
dorsiflexion and plantar flexion that was symmetric.  
Sensation was also symmetric.  

In an addendum the following day, the attending physician 
indicated that the veteran's condition was not evidently an 
emergent one and recommended imaging studies.  The same day, 
the veteran was provided an initial occupational therapy 
evaluation, which revealed that he was independent in most of 
his activities of daily living except that he depended on his 
wife for cooking and cleaning and some assistance with 
dressing (primarily putting on his socks) due to right elbow 
pain.  It was determined that appropriate adaptive equipment 
for the veteran was elastic shoe laces, sock aid, long-handle 
shoe horn, and reacher, which were issued to the veteran, and 
he was discharged from occupational therapy services as not 
appropriate secondary to pain.  

On neurological/musculoskeletal examination the day after 
admission, the right paralumbar muscle was mildly tender to 
palpitation and the right hamstring intermittently contracted 
(almost involuntary).  Strength examination of the left lower 
extremity was normal, with pain limiting the examination, 
straight-leg raising was positive and there was mildly 
decreased sensation with pinprick of the right foot.  Deep 
tendon reflexes were 1+ in both biceps, 3+ in the left 
patella, and 2+ in the right patella.  It was noted that the 
staff had re-examined the veteran at least three times and 
his right lower extremity numbness and decreased pinprick had 
not been a reliable finding (that is, coming and going).  The 
radicular nature of the veteran's pain (and not really 
having) and the absence of true sensory level led the 
physician to not suspect a cord compression syndrome.  As 
such syndrome would be accompanied by a change in perineal 
sensation and rectal tone, which the veteran did not have.  

Four days after admission, a neurological consult revealed 
normal strength and vibratory sensation and probably normal 
pinprick sensation of the lower extremities.  There was 
severe pain at about 45 degrees, greater on the right than 
the left, on straight-leg raising.  The impression was low 
back pains with herniated nucleus populous and right 
lumbosacral radiculopathy.  An MRI of the lumbosacral spine 
showed disc desiccation from L1-L2 to L4-L5 with a tiny right 
disc protrusion within the neural foramen at L4-L5.  The rest 
of the neural foramen was within normal limits.  No central 
disc herniation, bulging annulus or spinal stenosis was 
found.  The visualized conus appeared normal.  The 
radiologist added that the disc protrusion did not appear to 
be impinging upon the exiting left L4 nerve root.  Eight days 
into this hospitalization, a new patient/rheumatology/medical 
note reflected that the veteran had improved since he had 
been in the hospital and he was no longer using his crutches; 
that he usually walked with bilateral crutches that encircle 
his upper arm; and that now he only had slight pain, but he 
was worried that the pain would worsen once he used his 
crutches again.  Medication for pain decreased the veteran's 
back pain and he was discharged.

On December 2005 emergency room examination, the veteran was 
noted to be independent and continent.  He was given Demerol 
for relief of pain and released home.  

The Board has carefully reviewed the evidence of record, but 
finds that overall evidence does not support a finding that 
the veteran meets the criteria for specially adapted housing 
or special home adaptation grant based upon his service-
connected disabilities.  As indicated above, the May 2004 VA 
orthopedic examiner noted that the severity of the veteran's 
symptoms was unusual and should be considered in comparison 
with the neurological results.  The May 2004 VA neurological 
examiner noted that strength testing was extremely difficult 
secondary to decreased cooperation and effort on the 
veteran's part, but with repeated testing and with different 
maneuvers, the examiner stated that it was safe to assume 
that the veteran's strength was 5/5 in all muscle groups.  
Sensory examination was intact to pinprick and light touch in 
the lower extremities.  The symptom, which according to the 
veteran, limits his ambulation and functional state, is 
chronic pain, which is a subjective symptom.  The severity of 
the pain and its limiting influence on the veteran's 
functional status cannot be assessed objectively.  The VA 
neurological examiner added that, even though a possibility 
exists for the veteran having some chronic radiculopathy, it 
is not a debilitating problem by itself, as it does not 
compromise his muscle strength.  This was confirmed by 
subsequent VA radiological and treatment records, which 
showed that with appropriate pain management, the veteran did 
not need the use of crutches for walking and that, although a 
November 2004 MRI revealed a disc protrusion at L4-L5, this 
protrusion did not appear to be impinging upon the exiting 
left L4 nerve root.  Therefore, there was no evidence of 
radiculopathy to explain the veteran's claimed weakness and 
instability in the lower extremities.

Essentially, there is a lack of evidence that shows the 
veteran's service-connected disabilities have resulted in the 
absence of effective function in any extremity other than 
that which would be equally well served by an amputation 
stump at the site of election below the elbow or knee with 
use of a suitable prosthetic appliance.  Stated differently, 
no medical professional has indicated that the veteran's 
service-connected disabilities meet the criteria necessary 
for specially adapted housing.  As the criteria of 38 
U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809(b) are controlling, 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing cannot be granted, given 
the veteran's service-connected disability status at this 
time.

Similarly, with regard to entitlement to a certificate of 
eligibility for assistance in acquiring special home 
adaptation, neither the veteran alleges nor the evidence 
shows that he is entitled to compensation for permanent and 
total disability which (1) is due to blindness in both eyes 
with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  Service 
connection has not been granted for blindness, nor is service 
connection in effect for the loss of use of an upper 
extremity.  Thus, the Board finds that entitlement to 
benefits under the provisions of 38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a also cannot be granted.  

In reaching each of the above conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, absent competent, probative evidence to 
support the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

As a final point, the Board notes the veteran's contention 
that that his spouse is also handicapped and has difficulties 
with her knees that affect her ability to perform activities 
of daily living.  While the veteran may wish to file a claim 
for aid and attendance benefits for his wife, his assertions 
in this regard have no bearing on the current matter under 
consideration .




ORDER

The claim for assistance in acquiring specially adapted 
housing or a home adaptation grant is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


